Title: To James Madison from Elias Vander Horst (Abstract), 30 June 1805
From: Horst, Elias Vander
To: Madison, James


30 June 1805, Bristol. “On the other side is a Copy of my last of the 23d Instt. ⅌ the Concord, Capt. Rogers, Via Norfolk, since when I have not been honored with any of your commands nor has anything [of] Interest occurred in the interval except the Little that the enclosed papers will furnish.
“Enclosed also I beg leave to hand you an Acct. of Imports & exports by our Vess[e]ls [not found] within my district for the last half year ending this day.”
